Citation Nr: 1242999	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), based on service from February 25, 2004 to March 31, 2005.

2.  Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), based on service commencing on July 14, 2010.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), based on service commencing on July 14, 2010 is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had service from February 25, 2004 to March 31, 2005; during that period of service, the appellant had a loan obligation period which extended for the whole period.


CONCLUSION OF LAW

The requirements for eligibility for educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) based on service from February 25, 2004 to March 31, 2005, have not been met.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.9505, 21.9520 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to Veterans in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.


Chapter 33

In September 2009, the appellant applied for educational assistance benefits under Chapter 33, the Post-9/11 GI Bill.  Her DD 214 was obtained which reflected service from February 25, 2004 to March 31, 2005.

The Post-9/11 GI Bill was enacted under Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat.  To be eligible for these benefits, an individual must have served on active duty for at least 90 day aggregate after September 10, 2001.  See 38 C.F.R. § 21.9520. This requirement is met when an individual: 

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service, 

(1) Continues on active duty; 

(2) Is discharged from service with an honorable discharge; 

(3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; 

(4) Is released from service characterized as honorable for further service in a reserve component; or 

(5) Is discharged or released from service for 

(i) A medical condition that preexisted such service and is not determined to be service-connected; 

(ii) Hardship, as determined by the Secretary of the military department concerned; or 

(iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; 

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability. . . . 

The Board notes that, 38 C.F.R. § 21.9505 defines active duty as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a) 12301(d), 12301(g), 12302, 12304.  

In October 2009, the RO approved the appellant's claim, but the following month, the RO corrected that the claim was denied because her service component had notified the RO that the appellant had a loan obligation period (LRP) and insufficient qualifying service after September 10, 2001.  The appellant then appealed and inquired for further clarification on the LRP matter.

The Board notes that a period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as LRP, may not be counted as a period of service for entitlement to educational assistance under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b). 

Information was then obtained which showed that the LRP excluded service was dated from February 25, 2005 to February 5, 2007.

In March 2010, the appellant was then notified that the RO had approved her claim for Chapter 33 benefits.

Information was then received from the service department which indicated that the appellant enlisted for the LRP, was paid appropriately for the first year, and then was separated one month into her second year of service and the LRP payments were no longer authorized.

Based on the most recent information, the appellant was issued a statement of the case which again informed her that she was not entitled to Chapter 33 benefits because she was under the LRP program for the entire duration of her service period.

In response, the appellant indicated that she did not see where service under the LRP was excluded under 38 C.F.R. § 9520.  However, as noted this service is in fact excluded under VA law 38 U.S.C.A. § 3322(b).  

Therefore, while the Board acknowledges that there was some confusion in the correspondence sent to the appellant, nevertheless, for the period of service from February 25, 2004 to March 31, 2005, when the appellant was under the LRP program, the appellant did not meet basic eligibility requirements for educational benefits under Chapter 33.  As such, the claim on appeal for that period must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code, based on service from February 25, 2004 to March 31, 2005, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

During the course of the appellant, the appellant reenlisted, according to the Department of Defense (DoD) on December 11, 2009 in the Reserves under the "Health Sciences Collegiate Program;" however, she was not gained on active duty until July 14, 2010, per DoD's information.  As such, the RO issued a supplemental statement of the case in August 2010 which indicated that her claim for Chapter 33 was denied based on that service because she had not yet served 90 days.  It is unclear how long the appellant has again served on duty.  This information must be verified prior to adjudication of whether she is entitled to educational assistance benefits under Chapter 33, Title 38, United States Code, based on this new period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact DoD and verify the appellant's period of service which commenced on July 14, 2010.  

2.  Then, readjudicate the claim on appeal concerning entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), based on service commencing on July 14, 2010, in light of all of the evidence of record, including DoD's response.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


